DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/18, 1/8/20 and 4/13/21 are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19, 21-24 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Stucky et al., US 20070180925 in view of Lehtinen, US 9927384 in view of Medelius et al., US 20110210750 in view of Nikander, US 20150060209
Regarding claim 19, Stucky discloses a detection device for detecting a deterioration state in a suspension member arrangement for an elevator (Abstract; load bearing member detection), the suspension member arrangement including a suspension member having a first group, a 
an alternating voltage generator arrangement (Fig. 1; controller 30) including a first voltage generator for generating a first alternating voltage (Fig. 1; first module 34 produces signal 40 as shown in fig. 2) and a second voltage generator for generating a second alternating voltage (Fig. 1; second module 36 produces signal 50 as shown in fig. 2); and an evaluation unit for detecting the deterioration state of the suspension member arrangement based on measured voltages (Para [0026], [0029]; controller 30 makes determination of the failure state of the tension member based on voltages; controller 30 with modules 34 and 36 can be separate modules as disclosed in para [0020]. The resistance of the cords indicative of wear is monitored which is based on applied voltage, See para [0021], [0023]).
Stucky is silent in wherein distal ends of the cords in the first, second and third groups are electrically connected to each other via a bridge interconnection, a voltage measurement arrangement for measuring neutral point voltages between proximal ends of the cords in each one of the first, second and third groups and an electrical reference potential; a multiplexing unit for selectively connecting the proximal ends of a first one of the first, second and third groups to the first voltage generator, the proximal ends of a second one of the first, second and third groups to the second voltage generator, and the proximal ends of a third one of the first, second and third groups to the voltage measurement arrangement; and an evaluation unit for detecting the deterioration state of the suspension member arrangement based on the measured neutral point voltages.
	However, Lehtinen discloses an elevator suspension rope wherein distal ends of the cords in the first, second and third groups are electrically connected to each other via a bridge 
	Medelius is in the field of conductor monitoring and discloses a multiplexing unit for selectively connecting the proximal ends of a first one of the first, second and third groups to a voltage generator (Para [0126] Fig. 3; multiplexing unit switches the wires 10 to the signal generator 31) and the proximal ends of a third one of the first, second and third groups to a voltage measurement arrangement (Fig. 3; multiplexer 51 connected to the wires 10 and detector circuit 41, which can detect voltage in the conductor). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the multiplexing unit of Medelius into the controller unit with first and second voltage generators of Stucky for the benefit of providing switching between multiple wire segments so that the wire segments can be tested entirely as well as individually.
	Nikander discloses an elevator system in which a measured voltage is a neutral point voltage (Fig. 1; Fig. 2; para [0032], [0037]; bridge controller 156 measures phase to neutral voltage Uf).  It would have been obvious to one of ordinary skill in the art before the effective 
 	Regarding claim 21, Stucy discloses an elevator arrangement comprising: a suspension member arrangement including a suspension member having a first group, a second group and a third group of electrically conductive cords (Abstract; Fig. 1; suspension members for elevator disclosed); and Stucy as modified discloses a detection device according to Claim 19 for detecting a deterioration state in the suspension member arrangement (as stated for claim 19).
Regarding claim 22, Stucky as modified discloses all the limitations of claim 21. Lehtinen discloses wherein distal ends of the first, second and third groups are electrically connected to each other via a bridge interconnector (Fig. 3).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Lehtinen into Stucky for the benefit of providing the desired connection for the rope since the connection would enable the rope to be a single resistor so that measurement can be carried out for the entire segment.  Medelius discloses wherein the proximal ends of the first, second and third groups are electrically connected to the multiplexer unit of a detection device (Fig. 3; multiplexer 51). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the multiplexing unit of Medelius into the controller unit with first and second voltage generators of Stucky for the benefit of providing switching between multiple wire segments so that the wire segments can be tested entirely as well as individually.
Regarding claim 23, Stucky as modified discloses the elevator arrangement according to Claim 22.  Lehtinen discloses wherein the bridge interconnector includes a plurality of needle 

Regarding claim 24, Stucky discloses an elevator arrangement comprising (Abstract; load bearing member detection):a suspension member arrangement including at least two suspension member (Fig. 1; load bearing members are suspension members), each of the at least two suspension members having only two groups of electrically conductive cords (Fig. 1; jacket 26 having multiple cords 24 which can be divided into first and second groups); a detection device (Fig. 1; controller 30) including: an alternating voltage generator arrangement including a first voltage generator for generating a first alternating voltage (Fig. 1; first module 34 produces signal 40 as shown in fig. 2) and a second voltage generator for generating a second alternating voltage (Fig. 1; second module 36 produces signal 50 as shown in fig. 2); and an evaluation unit for detecting the deterioration state of the suspension member arrangement based on measured voltages (Para [0026], [0029]; controller 30 makes determination of the failure state of the tension member based on voltages; controller 30 with modules 34 and 36 can be separate modules as disclosed in para [0020]. The resistance of the cords indicative of wear is monitored which is based on applied voltage, See para [0021], [0023]).

However, Lehtinen discloses an elevator suspension rope wherein the cords in the two groups in each of the at least two suspension members are electrically short-circuited at distal ends thereof (Col. 11 lines 25-45; short-circuited on end R’); wherein the distal ends of the cords in the at least two suspension members are electrically short-circuited  (Fig. 3; load bearing parts 8, 8’, 8’’, 8’’’ are short-circuited via screws between them at counterweight end R’, See Col. 11 lines 25-45), a voltage measurement arrangement for measuring neutral point voltages between proximal ends of the cords in each of the groups and an electrical reference potential (Fig. 3; Col. 11 lines 25-45; “At the car end R of said rope 3, 3′, preferably two outermost load-bearing parts are connected together, and measuring wires are inserted under these two screws with a split ring connector”).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Lehtinen into Stucky for the benefit of providing the desired connection for the rope since the connection would enable the rope to be a single resistor so that measurement can be carried out for the entire segment. 

	Nikander discloses an elevator system in which a measured voltage is a neutral point voltage (Fig. 1; Fig. 2; para [0032], [0037]; bridge controller 156 measures phase to neutral voltage Uf).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Nikander into the system of Stucky as modified for the benefit of measuring desired voltages in the connections of the elevator system so that a fault can be minimized. 

Allowable Subject Matter
Claims 13-18 are allowed.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 13, prior art does not disclose or suggest: “switching the multiplexing unit into a first configuration thereby applying the first alternating voltage to the proximal ends of the first group and applying the second alternating voltage to the proximal ends of the second group, and determining a first neutral point voltage between the proximal ends of the third group and the electrical reference potential; switching the multiplexing unit from the first configuration into a second configuration thereby applying the first alternating voltage to the proximal ends of the second group and applying the second alternating voltage to the proximal ends of the third group, and determining a second neutral point voltage between the proximal ends of the first group and the electrical reference potential” in combination with all the limitations of claim 13.
Claims 14-18 are dependent on claim 13 and are therefore also allowed.
Re claim 20, prior art does not disclose or suggest: “switching the multiplexing unit into a first configuration thereby applying the first alternating voltage to the proximal ends of the first group…determining a second neutral point voltage between the proximal ends of the first group and the electrical reference potential” in combination with all the limitations of claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/            Examiner, Art Unit 2868